Exhibit 10.12
 
[ex10_121.jpg]
 
Samson Partners   Ph. (347) 442-7999 (718) 304-1163  Contract 1D# 873572 Sales
Partner: Steve Markowitz, Jr. Samson Partners  REVENUE BASED FACTORING (RBF/ACH)
AGREEMENT   Agreement dated January 05 2016 between Samson Partners ("FUNDER")
and the merchant listed below ("the Merchant").  (Month) (Day) (Year) MERCHANT
INFORMATION Merchant's Legal Name: SpeedEmissions, Inc. / SpeedEmissions Car
Care. LLC / SpeedEmissions Acquisition Company, LLC D/B/A: Speedemissions State
of Incorporation / Organization: GA Type of entity: ( ) Corporation ( ) Limited
Liability Company ( ) Limited Partnership ( ) Limited Liability Partnership ( )
Sole Proprietor Physical Address: 1015 Tyrone Road Suite 220 City: Tyrone State:
GA Zip: 30290 Mailing Address: City: State: Zip: Date business started (mm/yy):
(11/01 Federal 1Dli 33-0961489 PURCHASE AND SALE OF FUTURE RECEIVABLES  Merchant
hereby sells, assigns and transfers to Funder, as the lead purchaser for itself
and co-investors [making Funder on behalf of itself and all co-investors
(collectively the Flinders), the absolute owner) in consideration of the funds
provided ("Purchase Price") specified below, all of Merchant's future receipts,
accounts, contract rights and other obligations arising from or relating to the
payment of monies from Merchant's customers' and/or other third party payors
(collectively the "Receipts" defined as all payments made by cash, check,
electronic transfer or other farm of monetary payment in the ordinary course of
the merchant's business), until such time as the "Receipts Purchased Amount" has
been delivered by Merchant to FONDER. The Receipts Purchased Amount shall be
paid to FONDER by the Merchant irrevocably authorizing only one depositing
account acceptable to FONDER (the "Account") to remit the percentage specified
below (the "Specified Percentage") of the Merchant's Receipts, until such time
as FONDER receives payment in full of the Receipts Purchased Amount. In
consideration of servicing the account, the Merchant hereby authorizes FONDER to
ACH Debit the "Specified Daily Amount" from the merchant's bank account as the
base payment credited against the Specified Percentage due. It is the Merchants
responsibility to provide bank statements for any and all bank accounts held by
the Merchant to reconcile the daily payments made against the Specified
Percentage permitting FONDER to debit or credit the difference to the merchant
so that payment equals the Specified Percentage.  Failure to provide all of
their bank statements in a timely manner or missing a month shall forfeit all
rights to future reconciliations.  FONDER may, upon Merchant's request, adjust
the amount of any payment due under this Agreement at FI)NDER's sole discretion
and as it deems appropriate in servicing this Agreement.  Merchant understands
that it is responsible for ensuring that funds adequate to cover amount to be
debited by FONDER remains in the account.  Merchant will be held responsible for
any fees incurred by FONDER resulting from a rejected ACH attempt or an event of
default. (Sec Appendix A) FONDER is not responsible for any overdrafts or
rejected transactions in the Merchants account which may result from FONDER'
scheduled ACH debit under the terms of this agreement. Notwithstanding anything
to the contrary in this Agreement or any other agreement between FONDER and
Merchant, upon the violation of any provision contained in Section 1.11 of the
MERCHANT AGREEMENT TERMS AND CONDITIONS or the occurrence of an Event of Default
tinder Section 3 of the MERCHANT AGREEMENT TERMS AND CONDITIONS, the Specified
Percentage shall equal 100%. A list of all fees applicable under this agreement
is contained in Appendix A.    Purchase Price: 5235,000.00 Specified Percentage:
14% Specific Daily Amount: 51,279.00 Receipts Purchased Amount: 5321,950.00  THE
TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH ON PAGE 2, THE
"MERCHANT SECURITY AGREEMENT" AND "ADMINISTRATIVE FORM HEREOF ARE HEREBY
INCORPORATED IN AND MADE A PART OF THIS MERCHANT AGREEMENT.  FOR THE MERCHANT
(#1) By Richard Parlontieri ‹ign here  (Print Name and Title) FOR '1'HE MERCHANT
(#2)  By (Print Name and Title) OWNER/GUARANTOR #1  By Richard Parlonticri
(Print Name) OWNER/GUARANTOR #2 By (Print Name) Samson Partners By   (Company
Officer)  (Signature)   (Signature)   (Signature)   (Signature)   Sales
Associate Name:   ‹ign Here ‹ign Here Sign Here (S gnature) To the extent set
forth herein, each of the parties is obligated upon Ms, her or its execution of
the Agreement to all terms of the Agreement, including the Additional Terms set
forth below. Each of above-signed Merchant and Owner(s) represents that he or
she is authorind to sign this Agreement for Merchant, legally binding said
Merchant to repay this obligation and that the information provided herein and
in all of FONDER documents, forms and recorded interviews is true, accurate and
complete in all respects. If any such information is false or misleading,
Merchant shall be deemed in material breach of all agreements between Merchant
and FONDER and FONDER shall he entitled to all remedies available under law.
Merchant and each of the above-signed Owners authorizes FONDER, its agents and
representatives and any credit reporting agency engaged by FONDER, to (i)
investigate any references given or any other statements or data obtained from
or about Merchant or any of its Owners for the purpose of this Agreement, and
(ii) obtain credit report at any time now or for so long as Merchant and/or
Owners(s) continue to have any obligation owed to FONDER.  ANY MISREPRESENTATION
MADE BY MERCHANT OR OWNER IN CONNECTION Yarn THIS AGREEMENT MAY CONSTITUTE A
SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL FRAUDULENT INDUCEMENT TO
OBTAIN FINANCING.     02-02-15 Colonial Funding Network as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_122.jpg]
 
ACH Authorization Form  All information on this form is required unless
otherwise noted.   Business Authorized to Debi/Credit f  Samson Horus
347-442-7999 Authorized Business Name AutrionzedBusinessPhone Number 4459 Amboy
Rd Staten Island NY 10312 Authorized BusinessAddress City E; I Zip Add0Unt
HolderInfonnatio  Richard Parlontieri Speedemissions Account Holder Name Account
Holder DBA Name (If Business Account) A.(:count. Holder Phone   Account Holder
Address City ST Zip ccoUntlioldere BankInformation,..  X Account Holder's Bank
Name Branch City ST Zip   How to find your Routing and Account Numbers on a
check: I:  I. 21145E, Mg  is  L 2114567141101.23 Dank Reuling Code BankAmount
Nurnber   X Bank Routing Number (9 digits)   Transaction InfOntiatitimj 
Professional Service Fee Goods Purchased/Services Rendered     $4,999.00 January
5, 2016 Amount of Transaction Effective Date Authorization:  ❑ Business 
Checking  ❑  Personal   Checking  ❑ Savings   Bank Account Number     El
One-time Recurring  Rate No. of Transactions Open PK1ed   In exchange for
products and/or services listed above the undersigned hereby authorizes: Samson
Horus  to electronically draft via the Automated Clearing House system the
amounts indicated above from the account identified above. This authority will
continue until withdrawn in writing by the undersigned account holder. The
Undersigned hereby certifies that they are duly authorized to execute this form
on behalf of the above listed account holder. i acknowledge that I am subject to
a $25 reject fee if items are returned for insufficient funds.      Richard
Parlontieri X gnature of Account Holder Name/Title of Account Holder Date      
Better payments.
 

--------------------------------------------------------------------------------

 
[ex10_123.jpg]
 
MERCHANT AGREEMENT TERMS AND CONDITIONS   I. TERMS OF ENROLLMENT IN PROGRAM 1.1
Merchant Deposit Agreement.  Merchant shall execute an agreement (the 
"Merchant   Di:posit  Aurenient")  acceptable  to  FUNDER,  with  a  Bank 
ameeptahle to FlYNDER, to obtain elect on. fund transfer services. Merchant 
shall provide FUNDER and/or it's authorized agent with al! of (in information. 
authorizations  necessmy  for  verifying  Merchant's  receivabl.,  receipts 
and  deposits into the account. Merchant shall authorine FONDER and/or it's
agent to  deduct the amounts owed to FONDER for the Receipts as specified herein
from  settlement amounts which would otherwise he due to Merchant by permitting 
FONDER to withdraw the spec ific daily amount credited against the specified 
percentages by AC/7 debit of the Merchant account. 711c authorization shall be 
irrevocable witlinut the vaillca cannot of FINDER,. 1.2 Term of Agreement.  This
Agreement shall have an indefinite tom that  shall  last either until all the 
Merchant's obligations to ['UNDER  are fully  satisii.l. This shall include but
not be limited to any renewals, outstanding fees  Ur Canis. Future Purchases.
FONDER reserves rho sight to rescind the offer to make  any purchase payments
Immune, in its sok discretion. 1.4 Financial Condition. Merchant and
Guarantor(s) authorize FUNDER  and its agents to investigate their financial
resjunsitrility and history, and  will provide to FINDER any bank or financial
statements, tax returns, etc.,  as PONDER deems necessary prior In -or at any
time after execution of this  Agreement. A photocopy of this author-Dalin will
I.  deemed as acceptable  for release of financial information.  FUNDER is
authorized to update such  information and fuiancialnruliks from time to time as
it deems appropriate, 1.5 'Transactional  !lister, Merchant  authorizes  their 
bank  to  provide  FONDER   with   Merchant's  banking  or  processing  
history   to  determine  qualification or continuation in this program 1.6 
Indemnification.   Merchant   and   Guarantor.)  jointly   and   severally 
indemnify  and  hold  harmless  Processor/Bank,  its  officers,  directors  and 
shareholders  against  all  losses,  damages,  claims,  liabilities  and 
expenses  (including reasonable anonney's fees) incurred by Processor resulting
from (a)  claims asserted by FUNDER for monies owed to FINDER from Merchant and
(b) actions taken  by Processor in  reliance  upon  information  or
instructions  provided by FUNDER. 1.7 No Liability.  In no event will FUNDER(or
any of the Flinders)  he fink  for any claims asserted by Merchant ando any
legal dimly for lost profits, lost  MYentICS. log business opportoorm,
aScniplary, punitive, special, incidental,  indirect or consequential damages,
cash of which is waived by Merchant and  Guarantorts). Lg Reliance an Terms. 
Section IA, 1.2  IP and 25 of this Agreement are  agreed   to  for  the  
benefit  of   Merchant.   FUNDER   and   Processor,   and  notwithstanding  Lire
fact  that  Processor is  inet  a party of this  Agreement.  Processor May rely
upon their terms and raise Mont as a defense in any action. 1.9 Sale of
Receipts.  Merclunt and FUNDER agree that the Purchase Price  under this
Agreement is in exchange for the Purchased Amount and that such  Purchase Price
is not intended to be, nor shall it be court-Inn as a Inn firm  FUNDER to
Isletehant  Merchant agrees that the Purchase Price is in exchange  far the sale
of future Receipts pursuant to this Agreement equals the fair market  value of
such Receipts. FONDER has purchased and shall own all the Receipts  described in
hurl Agreement tip to the full Purchased Amount as the Receipts are  cleat._ 
Payments made to FENDER in respect to the full amount of the  Receipts shall be
conditioned upett Merchant's sale of products and services and  the payment
therefore by Merchant's customers in Ole manner provided in  Section 1.1. In no
event shall the aggregate of all amounts be deemed as interest  hereunder  and  
charged   or  collected   hereunder  exceed   tire  highest  rote  permissible
an law.   In Plc eVent Pig a court determines that FUNDER has  changed or
received inierest hereunder in excess of the highest 'applicably rate,  the rate
in effect hereunder shall automatically be reduced to the maximum rats 
permitted by applicable law and ['UNDER shall promptly mfund to Merchant  any
interest received by FONDER in excess of the maximum lawful ram, it  being
intended that Merchant not par' or contract to pav, and that FUNDER nor  receive
or contract to receive, directly or indirectly in any manner whatsoever, 
interest in excess of that which May be paid by Merchant under qaplicable law_
1.10 Power of Attorney  Merchant inevocahly appoints FONDER as its agent  and 
atiornev-in-fact with  full authority to take any action  or canine any 
instrument  or  document  to  nerds  all  obligations  due  to  FONDER  from 
Proccrsor/Bank. or in the case of a violation by Merchant of Section 1.12 or
Ike  oceamenec of an Event of Defauli under Section 4 hereof, front Merchant,
under  this Agreement. including without limitation (i) to obtain and adjust
insurance  lit) to colleen monies dm or to become do undo or in respect of any
of tiro  Collateral; (iii)  to  receive, endorse  and  collect  any  checks, 
notes,  drafts,  instnoctas, documents or Mattel paper in connection with clause
(i) or clause (ii) above; (iv) in sign Merchant's name on  my invoice, bill of
Wing, or  assignment directing custonlers or account dcblou to make paynicni
directly to  FM/DER;   and (v) to file any  claims or take any action or
institute any  proceeding which FINDER may deem in...sari: for the collection of
any of the  unpaid Purchased Amount from the Collateral, or otherwise to enforce
its rights  with respect to payment of the Putchased Amount. 1_11 Protections
Against Default The following Protections i through 7 may  be invoked by FONDER.
immediately and without notice to Merchant in the  event (a) Merchant clung. its
arrangements with Processor/Bank  in any way  that is adverse to FONDER; (b)
Merchant changes the deposit account through  which the Receipts ore settled..
or permits any con] to occur that could cause  diversion of any of Merchant's
mansactions to anotho account; (e) Merchant  interrupts the operation of this
basiness (other than adverse weather, natural  disasters or acts of God)
transfers, moves, sells. disposes, Omsko or otherwise  conveys its business or
assets without (i) the express prior urine consent of  FUNDER, mid (ii) the
written agreement of any purchaser or transience to the  aSSiltaption of all of
Merchant's obligations under this Agreement pursuant to  documentation
satisfactory to KINDER; Or Id) Merchant lakes any action fails  to take arry
action, on offers any iticentive—economic or othermisc—the result  of Which will
be to induce any customer or customers to pay for Merchant's  services with any
means other than checks that are settled through Processor.  These pp-Ocean/1s
arc in addiiion to any other remedies available to FONDER an  law, in equity or
otherwise pursuant to this Agreement Protection I.  The full unarmed Purchase
Amount plus all fees due under this  Agreement and the attacked Security
Agreement become due and payable in fin  immediately Protection 2. FONDER 'stay
enforce the provisions of the Personal Guarantee of  Perfoimance against the
Guarantor. Prot.tion 3,   Merchant shall, upon execution of this Agrernmni,
deliver to  FUNDER an executed confession of judgment in favor of FUNDER in die 
amount of the Purchase Amount stated in the Agreement.  Upon breath of any 
provision  in  this  panel-NM  1_11,  FONDER  inlay  enter that confession  of 
judgmtni as a M oon with the Clerk of the Ceud-andencone thereon. Pralashon 4. 
FONDER may enforce  ILS Santa), interest 111 the  Collateral  identified in
Article III hereof. Praleeiinit 5. The cerise Purchase .Amount snail become
immediately refundable  to FINDER from Merchant. Protection  In.  KINDER may
unnamed  to protect and enforce its  rights  and 02-02-15  remedies in 
lawsuit   In any such lawsuit, in which FONDER shall recover  judgment against
Merchant. Merchant shall be liable for all of FUNDER 's costs  of lawsuit,
including but 1101 limited to all insoluble altOrneyS' fees and ctn.' cosls-
Protection 7.  Merchant shalt, upon execution of this Agreement,  deliver to 
FUNDER an esseohed assignment of tease of Merchant's premises in favor of 
FUNDER.  Upon breach of any provision in this purattinpli 1.12. FUNDER may 
exercise its rights under such assignment of lease. Protection IL  FONDER may
debit Merchant's depository accounts wherever  situated by means of ACH debit or
facsimile signature on a computer-generated  check drawn on Mercnant's bank
account or otherwise 1.12  Protection  of !minim:Ilion.  Menelort and each 
person  signing  this  Agreement on behalf of Merchant and/or as Owner, in
respect of himself on  herself personally, authwines FONDER  to disclose
information  con.sning  Merchant's and each Owner's credit standing (including
credit harem reports  htat  FONDER  obtains)  and  business  conduct  only  to 
axons,  affiliates,  subsidiaries, and credit reporting humans.   Merchant and
each Owncr hereby  Faives to Me maximum extent permitted by Law any claim for
damages againstONDER or any of its affiliates and the Noders relating to any (i)
investigation undertaken by or on behalf of FUNDER as permitted by this
Agreement or (ii)  disclosure of information as peonated by this Agrmtnent.
1.13  Confidentiality.  Merchant  understands and agrees  that the terms and 
conditions of the products and  services offered by FONDER. including this 
Agreement and any other FUNDER documentations (collie finely. -Confidential 
Information")  are  propriclar)   and   confidential   information   of  KINDER 
Accordingly unless disclosure is required by law Or eosin order. Merchant shall 
not disclose Confielcntia! Information of FONDER to any person ono than an 
anorney, accountant, financial advisor or employee of  Merchant Who needs to 
know main  information for Line purpose of advising  Machut ("Advisor"), 
providoil such Advisor uses seen information solely for the purpose of advising 
Manua and first agrees in writing to be bound by the tchms of this Section 
1_13_ 1.14 Rublkilv. Merchant and each Owner only authorizes TUNDER to use its, 
his or her name in a listing of dams and in advertising and marketing materials 
with their express writtenconsent. 1,15 DfillA's. Merchant hereby acknowledges
and agrees that FONDER may  be using "doing business as" or "d/b/a" names in 
connection with various  mains relating to the transaction between FUNDER and
hierchant. including  the filing of ITCC-I financing statements and other
notices or filings. II.  REPRESENTATIONS, WARRAN'TIES AND COVENANTS Merchant 
represents, warrants and covenants that as or this date and during the leash of
this  Agreement; 2.1 Financial  Condition and  Financial Information. Its bank
and financial  statements. copies of which  have been  fulnislual  to  FONDER, 
and  future  gatemen-IS which will be furnished hereafler at the discretion of
FONDER, fairly  represent the financial condition of Merchant al such dates, mid
since those dales  there has been  no material ask, ax changes, financial or
otherwise, in such  condition, operation  or ownership of Merchant  Merchnt has
a continuing,  an-motive obligation to advise FUNDER of any matmial adverse
change in its  financial condition, operation or ownership_ FUNDER may request
statements at  any time during the penformanec of this Agreement  and the
Menclunt shall  provide them to FONDER within 5 business days. Merchant's
failure to do so is  a material breach of this Avec/nem. 52 Governmental
Appravals. Merchnnt is in compliance and shall comply  with all laws and has
valid permits. authorizations and licenses to own, operate  and  lasso its
properties and to conduct the business M which n is presently  engaged. 23
Authorization.  Muctant, and  the persouls) signing this Averment on  behalf of
Merchant, have full power and authority to incur and perform the  obligations
under this Agreement, all of which have been duly 2.4 Insurance.  Merchant will
maintain business-interreption insurance naming  FONDER as loss payee and
additional insured in monis and against risks an satisfactoey to FONDER and
shall provide 13116113F.R proof of such insurance  upon request. 25
intentionally entitled 26 Chance of Name or I.ocation.   Merchant will not
conduct Merchant's  businesses Linden  any name  other  than  as  disclosed  to 
the  Processor  and  FUNDER or change any of its places of business. 2_7 Daily
Batch Ont.  Merchant will baich out receipts with the Processor on a  daily
basis. 2.a Estoppel Certificate.  Merchmi will at any tinm, and from time to
time,  upon at least one (I) day's prior notice front FONDER to Merchant.
execute,  acknowledge and deliver to FONDER and/or to any other person. person
firm or  corporation specified by FTIND151, a statement certifying that this
Agreement is  unmodified and in full force and effect (or, if dime havc been
modifications, tlmt  the smne is in foil force and effect as modified and
staling die modifications) and  stating the dates which the Purchased Amount or
any portion IllendOf has boon  repaid 2.') No Bankrupt.' or Insolvency. As of
the dale of this Agicenott, Menclum  represents that it is not insolvent and
does not contemplate and has nor filed any  petition for bankruptcy protection
under Title 11 of the United Suites Code and  there has been on involuntary
petition brought or pending against Merchant_  Merchant further warrems that it
does not anticipate filing any such bankruptcy  petition  and it does not
anticipate that on involuntary position will be Sick  against is   In the event
that the Mciehord files for bankmptcy protection or is  placed under an
involuntary filing Protections 2 and 3 are immediately invoked.  2_10 Add dional
Financing_ Merchant shall not enter info any arrangement,  agreement ur
commitment  for any additional financing, whether in  the  form of a purchust of
receivables or a Inn to the lousiness with any panty  other than FUNDER without
their written permission. 211  Unencumbered Receipts. Merchant has good,
complete and marketable  title to  all  Receipts, free and clear of any and  all
liabilities,  liens,  claims,  changes, restrictions, conditions, options,
rights, mortgages, security intermts,  equities, pledges and eneunlbt noes of
any kind or nature whatsoever on  any  other  rights  or  tram-cgs  that  may 
he  inconsistent  with  the  transactions  contemplated with, er adverse to lime
interests of FONDER 2,12 Business Promo. Merchant is a valid business in good
standing tinder the  laws of the jurisdictions ins which it is organized and/or
operates, and Merchant  is entering into this Agreement for business purposes
and not as a consumer for  personal, family or household purposes. 2,13 Default 
Under  Other  Contracts.   Merchant's  execution  of and/or perfornome under
tits Agreement will not cause or encase 0,111 of default by  Meachant under any
contract with another peen n or entity, III. EVENTS OF DEFAULT AND REMEDIES 11 
Events of Defanit The occurrence of any of the following events shall 
constitute as "Event of Default" hereunder, (a) Merchant shall violate :my inn 
or ...ant in this Agreement, (b) Am representation ur warrants. In Mcrehmt  in
this Agreement shall prove to have hem neon eel, false or misleading in any 
material respect when made; (c) Merchant shall admit in writing its inability
to  pay its debts, or stall make a von( assignment for the benefit of
creclities, or  any proceeding shall he instituted by or again'. Merchant
seeking to adjudicate it  a bankrupt or insolvent, or seeking morganimtion,
anmgcmcm. adjustment or Colonial Funding Network as Servicing Agent  
composition  of in or  its debts; (d) the smiling of notice of termination  by 
(Mammon', (e) Merchant shall transpott, move, interrupt, suspend, dissolve or 
terminate its business; (1) Merchant shall transfer or sell all or substantially
all of  its assets; (h) Merchant shall nuke or send notice of airy intended bulk
sale or  transfer by  Merchant. (t)  Merchant shall usc multiple depository
accounts  without We prior Wr Men consent of FONDER; (j) Akre/Ian( shall change
inc  depositing account xvithout the prior written consent of FONDER; (k)
Merchant  shall perform my act that reduces the value of any Collateral wanted
under this  Agreement; or (i) Merchant shall default under any of the trims,
vacant ants and  conditions of any other agreement with FONDER_ 3_2 Rowdier. In
ease any Event of Default occurs and is not waived pursuant  to Section 4.4.1
hereof, FONDER on its 0,-n and on behalf of the Fundcrs may  proceed to protect
and enforce its rights or remedies by suit in equity or by  action at law. Or
Will, whether for time SpOOifie perfOrManec of any covenant,  agreement Or other
provision contained herein, or to enforce the discharge of  Merchant's
obligations hereunder (including the Posonal Gnarantec) or any  other legal or
moldable right or remedy.   All sights, powers and remedies of  FONDER in
connection with (Iris Agreement may be exercised at any time by  FONDER after
the occurrence of m Event of Default, are cumulative and 1101  exclusive, and
shall be in additions to any other rights, powers Or remedies  provided by law
or cony. 3.3 Olga. Merchant shall pay to FONDER all reaunable costs associated
with (a)  a  breach  by  Merchant or the Covenants in this Agreement and the 
enforcement thereof, and (b) dre enforcennenl of FUNDER's remedies set forth  in
Section 4_2 above, including but not limited to court costs and attonneys' fees.
Reouired Notifications.  Merchant is required to gut FUNDER written  notice
within 24 hours of any filing under Title 11 of the United Maths Cede.  Merchant
k required to gist FUNDER seven days' written notice prior to  the closing of
any sale of all or substantially all of the Merchant's assets or  stock IV.
MISCELLANEOUS Lt  Modifications; Agreements.   No modification, amendment,
waiver or -consent of any provision of this Agreement shall he effective unless
the same  shall he in writing and signed by FONDER. 4.2 Assioment. Merchant 
ackunkledges and understands that FONDER  is  acting on its own behalf and as
the administrator and lead investor for a group of icipants a list of which can
be provided to Merchant after  independent part funding and upon written notice
to FONDER. FUNDER may assign, transfer or  sell its rights to receive the
Purchased Amount or delegate its duties hereunder.  either in whole or in pad.
4.3 Notices. All notices, requests. consent. demands and other communications 
hereunder shall be delivered by certified mail, return receipt requested, to
the  respective parties to finis Agreement at tile addresses set forth in this
Agreement  and shall become effective only 'upon receipt. 4.4 Waiver Remedies.
No failure on the part of FUNDER to exercise, and no  delay in eXelaiSiag, any
right under this Agreement Shall a/matte as a waiver  thereof, nor shall any
single or partial exercise of any right under this Agmernent  preclude any other
or further exercise alCieer or the exercise of any other right.  hTe  remedies
provided  hereunder arc cumulative and not exclusive of any  remedies provided
by law or equity. 4.5 Binding Effect; Czaverning Law, Venue and Jurisdiction.
This Agreement  shall be binding upon and inure to Ole benefit of Merchant,
FUNDIal (and it's  Paruenparas) and their mg-mat-cc successors and assigns,
FLNDER's Panicipands  shall he [Mid party beneficiaries of all such agreements. 
except that Merchant  shall not haws the right to assign its rights hereunder or
any interest herein  without the tinier tenon consent of FONDER which consent
may be withheld in  FUNDER's  sole  discretion.  FONDER  reserves  the  rights 
to  assign  this  Agreement with or without prior milt. notice SO Merchant. This
Agreement  shalt be governo1 by and construed it accordance with the buys of the
State of  New York, without regards to any applicable principals of conflicts of
law. Any  suit, action or proceeding ',king hescunda, or the intapretation,
perform aver or  breach hereof, shall, if FONDER so elects, he Monied in any
enrol sitting its  New York, (the "Acceptable Forams").   hicrchant agrees that
the Acceptable  Forums arc convenient to it, and submits to the jurisdiction of
the Acceptable  Forums and waives any and all objections to jurisdiction or
venue. Should such  proceeding be initialed in any other fame, Merchant wanes
any right to oppose  any motion or application nude by TINDER, to transfer such
proceeding to an  Acceptable Forum, 4,6 5urvival  of  Renrcsentations  etc.  All
repreSentatiOnS,  Warranties and  covenants herein shall survive the execution
and delivery of this Agreement and  shall confine in full force until all
obligations under this Agreement shall hem  been satisfied in full and this
Agreement shall have temtinatcd. 4,7 Severahility. In case any of the ptuvisions
in this Agreement is food to he  invalid.  illegal  or  unenforceable  in  any 
respect  the  validity,  legality  and  enforceability of any other piovision
contained herein shall not in any was be  affected or impained. 4.8 Entire 
Autumns.  Anv  provision  hereof prohibited  by  law  shall  be  ineffective 
only to  the  extent of such  prohibition  winnow  invalidating the  remaining
precisions keneof. This .Agreement and Security Agreement hereto  embody the
entire agreement between Merchant and FINDER and supersede all  prior agreements
and understandings relating to the mhject matter hereof. 4_9 JURY TRIAL WAIVER.
THE PARTIES HERETO WAIVE TRIAL BY  JURY IN ANY COURT IN ANY SUIT, ACTION OR
PROCEEDING ON  ANY MATTER ARISING IN CONNECTION WITH DR IN ANY WAY  RELATED TO
THE TRANSACTIONS OF WHICH THIS AGREEMENT  IS  A   PART  OR  THE  ENFORCEMENT 
HEREOF.  THE  PARTIES  HERETO  ACKNOWLEDGE  THAT  EACH  MAKES  THIS  WAIVER 
KNOWINGLY,  WILLINGLY AND  VOLUNTARILY AND WITHOUT  DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE  RAMIFICATIONS OF TIIIS WAIVER WITH THEIR
ATTORNEYS. 4.10 CLASS ACTION WAIVER. THE PARTIES HERETO WAIVE ANY  RIGHT TO
ASSERT ANY TIMMS AGAINST THE OTIIF.R PARTY AN  A   REPRESENTATIVE   OR  
MEMBER   IN   ANY   CLASS   OR  REPRESENTATIVE  ACTION,  EXCEPT  WHERE. SUCH 
WAIVER  IS  PROHIBITED BY LAW AGAINST PUBLIC POLICY. TO THE ErTENT  EITHER PARTY
IS PERMITTED BY LAW OR COURT Oh  LAW TO  PROCEED WITH A CLASS OR REPRESENTATIVE
ACTION AGAINST  THE  OTHER,  THE  PARTIES  HEREBY AGREE THAT:  (1)  THE 
PREVAILING  PARTY  SHALL  NOT  BE  ENTITLED  TO  RECOVER  ATTORNEYS' FEES OR
COSTS ASSOCIATED WITH PURSUING THE  CLASS OR REPRESENTATIVE ACTION (NO7'
WITHSTANDING ANY  OTHER PROVISION IN THIS AGREEMENT); AND 12) THE PARTY  WHO
INITIATES OR PARTICIPATES AS A MEMBER OF THE CLANS  WILL NOT SUBMIT A CLAIM OR
OTHERWISE PARTICIPATE IN  ANY   RECOVERY   SECURED   THROUGH   THE   CLASS   OR 
REPRE,SENTATWE ACTION. 4,11 Farah-11in: Acceptance,  l'a.nmile signatures shall
be denied acceptable  for all purposes Initiabt
 

--------------------------------------------------------------------------------

 
[ex10_124.jpg]
 
Samson Partners - SECURITY AGREEMENT AND GUARANTY   Merchant's Legal Name:
SpeedEmissions. Inc. / SpeedEmissions Car Care. LLC I SpeedEmissions Acquisition
Company, LLC   D/B/A: Speedemissions  Physical Address: 1015 Tyrone Road Suite
220 City: Tyrone State: GA Zip: 30290 Federal ID# 33-0961489 SECURITY AGREEMENT 
Security Interest. To secure Merchant's payment and performance obligations to
FONDER, as the lead purchaser for itself and its affiliates or the Funders , a
list of which may be provided to the Merchant upon written notice after the
funding of the purchase closes under the Merchant Agreement (the "Factoring
Agreement"), Merchant hereby grants to FONDER a security interest in (a) all
accounts, chattel paper, documents, equipment, general intangibles, instruments,
and inventory, as those terms are defined in Article 9 of the Uniform Commercial
Code (the "UCC"), now or hereafter owned or acquired by Merchant; and (b) all
proceeds, as that term is defined in Article 9 of the UCC (a and b collectively,
the "Collateral").   Cross-Collateral. To secure Guarantor's payment and
performance obligations to HINDER (and its the Funders) under this Security
Agreement and Guaranty (the  "Agreement"). Guarantor hereby grants FUNDER, for
itself and its participants, a security interest in SpeedEmissions, Inc.
/SpeedEmissions Car Care EEC /  SpeedEmissions Acquisition Company, LEC fd/b/a
Speedemissions (ACT-I) (LE))  (the "Additional Collateral"). Guarantor
understands that FONDER will have a security interest in the aforesaid
Additional Collateral upon execution of this Agreement.   Merchant and Guarantor
each acknowledge and agree that any security interest granted to FONDER under
any other agreement between Merchant or Guarantor and FONDER (the
"Cross-Collateral") will secure the obligations hereunder and under the Merchant
Agreement.   Merchant arid Guarantor each agrees to execute any documents or
take any action in connection with this Agreement as FONDER deems necessary to
perfect or maintain FONDER's first priority security interest in the Collateral,
the Additional Collateral and the Cross-Collateral, including the execution of
any account control agreements. Merchant and Guarantor each hereby authorizes
FONDER to file any financing statements deemed necessary by FONDER to perfect or
maintain FUNDER's security interest, which financing statement may contain
notification that Merchant and Guarantor have granted a negative pledge to
FONDER with respect to the Collateral, the Additional Collateral and the
Cross-Collateral, and that any subsequent lienor may be tortiously interfering
with FONDER's rights. Merchant and Guarantor shall he liable for and FONDER may
charge and collect all costs and expenses, including but not limited to
attorney's fees, which may be incurred by FONDER in protecting, preserving and
enforcing FONDER's security interest and rights.   Negative Pledge.  Merchant
and Guarantor each agrees not to create, incur, assume, or permit to exist,
directly or indirectly, any lien on or with respect to any of the Collateral ,
the Additional Collateral or the Cross-Col lateral, as applicable. Consent to
Enter Premises and Assign Lease.  FUNDER shall have the right to cure Merchant's
default in the payment of rent on the following terms.  In the event Merchant is
served with papers in an action against Merchant for nonpayment of rent or for
summary eviction, FONDER may execute its rights and remedies tinder the
Assignment of Lease.  Merchant also agrees that FONDER may enter into an
agreement with Merchant's landlord giving FONDER the right: (a) to enter
Merchant's premises and to take possession of the fixtures and equipment therein
for the purpose of protecting and preserving same; and (b) to assign Merchant's
lease to another qualified Merchant capable of operating a business comparable
to Merchant's at such premises.   Remedies.  Upon any Event of Default, FONDER
may pursue any remedy available at law (including those available under the.
provisions of the UCC), or in equity to collect, enforce, or satisfy any
obligations then owing, whether by acceleration or otherwise.  GUARANTY 
Personal Guaranty of Performance. The undersigned Guarantor(s) hereby guarantees
to FONDER, and its affiliates or the Funders, Merchant's performance of all of
the representations, warranties, covenants made by Merchant in this Agreement
and the Merchant Agreement, as each agreement may be renewed, amended, extended
or otherwise modified (the "Guaranteed Obligations"). Guarantor's obligations
are due (i) at the time of any breach by Merchant of any representation,
warranty, or covenant made by Merchant in this Agreement and the Merchant
Agreement, and (ii) at the time Merchant admits its inability to pay its debts,
or makes a general assignment for the benefit of creditors, or any proceeding
shall be instituted by or against Merchant seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, or composition of
it or its debts.   Guarantor Waivers. In the event that Merchant fails to make a
payment or perform any obligation when due under the Merchant Agreement, FUNDER
may enforce its rights under this Agreement without first seeking to obtain
payment from Merchant, any other guarantor, or any Collateral, Additional
Collateral or Cross-Collateral FONDER may hold pursuant to this Agreement or any
other guaranty.   FONDER does not have to notify Guarantor of any of the
following events and Guarantor will not be released from its obligations under
this Agreement if it is not notified of: (i) Merchant's failure to pay timely
any amount owed under the Merchant Agreement; (ii) any adverse change in
Merchant's financial condition or business; (iii) any sale or other disposition
of any collateral securing the Guaranteed Obligations or any other guarantee of
the Guaranteed Obligations; (iv) FONDER's acceptance of this Agreement ; and (v)
any renewal, extension or other modification of the Merchant Agreement or
Merchant's other obligations to FONDER. In addition, FUNDER may take any ante
following actions without releasing Guarantor from any of its obligations under
this Agreement : (i) renew, extend or otherwise modify the Merchant Agreement or
Merchant's other obligations to FUNDER; (ii) release Merchant from its
obligations to FONDER; (iii) sell, release, impair, waive or otherwise fail to
realize upon any collateral securing the Guaranteed Obligations or any other
guarantee of the Guaranteed Obligations; and (iv) foreclose on any collateral
securing the Guaranteed Obligations or any other guarantee of the Guaranteed
Obligations in a manner that impairs or precludes the right of Guarantor to
obtain reimbursement for payment under this Agreement. Until the Merchant Amount
plus any accrued but unpaid interest and Merchant's other obligations to FONDER
under the Merchant Agreement and this Agreement are paid in full, Guarantor
shall not seek reimbursement from Merchant or any other guarantor for any
amounts paid by it under this Agreement.  Guarantor permanently waives and shall
not seek to exercise any of the following rights that it may have against
Merchant, any other guarantor, or any collateral provided by Merchant or any
other guarantor, for any amounts paid by it, or acts performed by it, under this
Agreement: (i) subrogation (ii) reimbursement; (iii) perlbrmance; (iv)
indemnification; or (v) contribution. In the event that FONDER must return any
amount paid by Merchant or any other guarantor of the Guaranteed Obligations
because that person has become subject to a proceeding under the United States
13ankruptcy Code or any similar law, Guarantor's obligations under this
Agreement shall include that amount.   Guarantor Acknowledgement. Guarantor
acknowledges that: (1) Ile/She understands the seriousness of the provisions of
this Agreement; (ii) Ile/She has had a full opportunity to consult with counsel
of his/her choice; and (iii) Ile/She has consulted with counsel of ifs choice or
has decided not to avail himself/herself of that opportunity.  A   INITIAL: 
02-02-15 Colonial Funding Network as Servicing Agent
 

--------------------------------------------------------------------------------

 
[ex10_125.jpg]
 
Joint and Several Liability. The obligations hereunder of the persons or
entities constituting Guarantor under this Agreement are joint and several.  
THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE "MERCHANT
AGREEMENT", INCLUDING THE "TERMS AND  CONDITIONS", ARE HEREBY INCORPORATED IN
AND MADE A PART OF THIS SECURITY AGREEMENT AND GUARANTY. CAPITALIZED TERMS NOT
DEFINED IN THIS SECURITY AGREEMENT AND GUARANTY, SHALL HAVE THE MEANING SET
FORTH IN THE MERCHANT AGREEMENT, INCLUDING THE. TERMS AND CONDITIONS.  MERCHANTS
AND OWNERS/GUARANTORS ACKNOWLEDGE THAT THIS WRITING REPRESENTS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO.  IT IS UNDERSTOOD THAT ANY REPRESENTATIONS
OR ALLEGED PROMISES BY INDEPENDENT BROKERS OR AGENTS OF ANY PARTY IF NOT
INCLUDED IN T1115 WRITTEN AGREEMENT ARE CONSIDERED NULL AND VOID.   ANY
MODIFICATION OR OTHER ALTERATION TO THE AGREEMENT MUST BE IN WRITING AND
EXECUTED BY THE PARTIES TO THIS CONTRACT.    MERCHANT #1 By Richard
Parlontieri   (Print Name and Title)  SS# ###-##-####  MERCHANT #2      
(Signature) Drivers License Number: 018466983-GA  C    ign Here   By Sign Here
(Print Name and Title) (Signature) SS4 Drivers License Number:  OWNER/GUARANTOR
#1 By Richard Parlontieri <Sign Here (Print Name) (Signature) SS# ###-##-####
Drivers License Number: 018466983-GA  OWNER/GUARANTOR #2 By Sign Here (Print
Name) (Signature) SS# Drivers License Number:                                 
   AUTHORIZED SERVICING AGENT— Colonial Funding Network, Inc.   Colonial Funding
Network, Inc. (Colonial) is the Authorized Servicing Agent of Samson Partners
fur this contract providing administrative, bookkeeping,  reporting and support
services for Samson Partners and the Merchant. Colonial is not affiliated or
owned by the Samson Partners and is acting as independent agent for services
including but not limited to background checks, credit checks, general
underwriting review, filing UCC-1 security interests, cash management, account
reporting and remit capture. Colonial may at its sole discretion participate in
this financing by providing a small portion of the funds for this transaction
directly to Samson Partners. Colonial is not a credit card processor, or in the
business of processing credit cards. Merchant hereby acknowledges that in no
event will Colonial be liable for any claims made against the Samson Partners or
the Processor under any legal theory for lost profits, lost revenues, lost
business  opportunity, exemplary, punitive, special, incidental, indirect or
consequential damages, each of which is waived by the Merchant and
Owner/Guarantor.   MERCHANT  By   (Print Name and Title)  Sign: (Signature) 
Here  02-02-15 Colonial Funding Network as Servicing Agent 
 

--------------------------------------------------------------------------------

 
[ex10_126.jpg]
 
c oIoni a. I f u n (1  ingnetwork    Origination Fee — to cover Amount Funded
Under $7,500.00  57,500.00-525,000.00  525,001.00-550,000.00 
550,001.00-5100,000.00  5100,001.00-5250,000.00  Over $250,000.00   ,rntx n 1-M1
m,rEn. nO teot Eh  underwriting and related expenses Origination Fee $199.00
$295.00 $395.00 $595.00 5795.00 5995.00   *There may be an additional fee
charged to cover the cost of conducting a site inspection.   a) ACH Program Fee-
$ 395.00 requiring us to charge this fee to cover costs  b)  NSF Fee (Standard)-
$ 50.00ea  c)  Rejected ACH -  Daily ACH Program  Amount Funded   ACH's are
labor intensive and are not an automated process   Up to FOUR TIMES ONLY before
a default is declared  When the merchant directs the bank to Reject our Debit
ACH   Reject Fee   i. Up to $7,500.00 $ 25.00 ti. $7,501.00-$50,000.00 $ 35.00
iii. $50,001.00-$100,000.00 $ 50.00 iv. $100,001.00-$250,000.00 $ 75.00   Weekly
ACH Program        d)  Bank Change Fee-  v. Over $250,000.00 $100.00 Amount
Funded Reject Fee vi. Up to $7,500.00 $ 75.00 vii. $7,501.00-$50,000.00 $ 99.00
viii. $50,001.00-$100,000.00 $175.00 ix. $100,001.00-$250,000.00 $275.00 x. 
Over $250,000.00 $395.00  $75.00 When Merchant requires a change of account to
be Debited   requiring us to adjust our system   e)  Blocked Account- $2,500.00
places them in default (per contract)  )1 Default Fee- $5,000.00 Collections g)
UCC Termination Fee- $150.00   When Merchant BLOCKS account from our Debit ACH
which   When Merchant changes bank account cutting us off from our  When
Merchant request a UCC termination    Miscellaneous Service Fees.  Merchant
shall pay to Colonial certain fees Merchant funding is done electronically to
their designated bank account and charged a fee of $35.00 for a Fed Wire or
$15.00 for an ACH.  The fee for underwriting and origination is paid from the
funded amount in accordance with the schedule below.  If Merchant is utilizing a
Bridge / Control Account, there is an upfront fee of $395.00 for the bank fees
and administrative costs of maintaining such account for each cash advance
agreement with Merchant. Fund transfers from Bridge / Control Accounts to
Merchant's operating bank account will be charged $10.95 per month via ACH. This
fee will continue if the bridge account remains open after the RTR is paid. 
Merchant will be charged $50.00 for each change of its operating bank account
once active with Colonial. Any administrative adjustments associated with
changes to the Specified Percentage will incur a fee of $75.00 per occurrence.
(All fees are subject to change)     Merchant Initials:  02-02-15 Colonial
Funding Network as Servicing Agent   
 

--------------------------------------------------------------------------------

 
[ex10_128.jpg]
 
STRATE G I C  Li Ni    1501 Broadway Suite 1515 New York, NY 10036  Phone:
212-354-1400  Fax: 212-354-1544   Contract Balance Buy Out Form     January 5,
2016    To Whom It May Concern:  As part of the new Strategic Funding Source,
Inc. Agreement Contract #873572 dated and signed on January 5, 2016,
SpeedEmissions, inc. / SpeedEmissions Car Care, LLC / SpeedEmissions Acquisition
Company, LLC DBA: Speedemissions located at 7075 Tyrone Road Suite 220 Tyrone GA
30290 agrees to buy out the remaining balance due in the amount of $113,535.33
on the Strategic Funding Source, Inc. Agreement Contract #532082 dated and
signed on June 8, 2015.    Thank you,    t     X Richard Pariontieri Owner
 

--------------------------------------------------------------------------------